Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-8, as originally filed 02 JUN. 2021, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"blocks located at each corner" (Cl. 1 and 8) has not been explicitly pointed out;
"block extension" (Cl. 7 and 8) has not been explicitly pointed out;
"a removable canopy" (Cl. 7 and 8) has not been explicitly pointed out; and
"a removable staircase, a removable railing, and/or a removable ramp" (Cl. 7 and 8) has/have not been explicitly pointed out;
FIG(s) 3: reference character(s) "22" and "26" has/have been used to designate "exterior periphery 22" and "deck board 26", but each character is presented with a lead line extending towards a common element; it is suggested to replace the lead line at "22" with an arrow because a freestanding arrow may be used to indicate the entire section —such as an exterior periphery— towards which it points (see 37CFR 1.84(r));
FIG(s) 3 and 5: reference character(s) "29", "40", "46" and "50" has/have been inconsistently used to designate "block 29", "blocks 40", "jack 40", "foot 46" and "block 50", making it unclear which specific elements are being identified; the Examiner notes at least FIG. 5 identifies a block shaped elements as "blocks 29", "blocks 40", and "screw jack 40", making it unclear which elements are being described, and "block  50" in FIG. 3 appears to be identical to "foot 46" shown in FIG. 5, again making it unclear which elements are being described;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 5, 7 and 8 objected to because of the following informalities:  
Cl. 1 ln. 22: after "components" replace "is" with --are-- as this appears to be a typographical error
Cl. 5 ln. 2-3: after "a plurality of 5/4" inert --inch-- as this appears to be a typographical error
Cl. 5 ln. 2-3: after "together with a 5/4" insert --inch-- as this appears to be a typographical error
Cl. 7 ln. 2: after "a plurality of removeable block" replace "extension" with --extensions-- as this appears to be a typographical error
Cl. 8 ln.  21: after "nut and" insert --a-- before "foot" as this appears to be a typographical error
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 6; Cl. 1 ln. 7: the recitation(s) of ”a thickness of the deck board ” is vague, indefinite, and confusing as being unclear if this is referring to either of the "interior 5/4 inch deck board" or "exterior 5/4 inch deck board" or if this is introducing an additional element. It is suggested to use the phrase --a thickness of one of the deck boards-- and this claim was interpreted by the Examiner as such.

Cl. 4 ln. 1:  the recitation of "system of claim 4" is vague, indefinite, and confusing as being unclear how a claim can depend from itself. It is suggested to replace "4" with --1-- and the claim has been interpreted as such.
 
Cl. 5 ln. 2: the recitation of "a plurality of 5/4 --inch--" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "plurality of 5/4 inch deck boards" (Cl. 1) or if this suggesting additional deck boards. It is suggested to insert the word--additional-- after "plurality of" and this claim was interpreted by the Examiner as such. 

Claims 2-3, and 6-7 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Nish US 9976296 B2 in view of Winter US 9932734 B1, and Hoffman et al. US 5953874 A (Hoffman).
As per claim 1 Nish teaches a modular decking system comprises: 
a modular component (first level L1, second level L2, FIG. 1) includes 
a frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) with 
an exterior periphery defined by an interior 5/4 inch deck board (vertical connectors 38, FIG. 9) and an exterior 5/4 inch deck board (peripheral frame members 16, 16 FIG. 9) that are vertically disposed and fastened (fasteners 40, FIG 9) together with the interior board (vertical connectors 38, FIG. 9) offset below the exterior board (peripheral frame members 16, 16 FIG. 9) by a thickness of the deck board, 
a plurality of 5/4 inch deck boards forming cross members (internal frame members 20, FIG. 4) within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9), and 
a plurality of blocks (horizontal flange 56, FIG. 11) located at each corner of the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and extending to the bottom of or below the interior deck board (vertical connectors 38, FIG. 9), 
a deck includes a plurality of deck boards (deck panels 22, deck boards 24, FIG. 3) horizontally disposed within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and resting on the interior deck board (vertical connectors 38, FIG. 9) and the cross members (internal frame members 20, FIG. 4), 
a screw jack (leg 42, FIG. 10) associated with each block (horizontal flange 56, FIG. 11), 
each screw jack (leg 42, FIG. 10) is disposed offset from a center (see FIG. 11) of the block (horizontal flange 56, FIG. 11) with a split nut (cap 50, locking nut 55, FIG. 10) affixed within (see FIG. 12) the block (horizontal flange 56, FIG. 11) and a threaded rod (threaded shank 54, FIG. 10) fit into the nut (cap 50, locking nut 55, FIG. 10) for movement up and down with the nut (cap 50, locking nut 55, FIG. 10) and a foot (head 48, FIG. 10) associated with a terminal end of the threaded rod (threaded shank 54, FIG. 10) for engagement with a ground surface (see "FIG. 12… a ground surface" 7:44), and 
whereby a plurality of modular components (first level L1, second level L2, FIG. 1) is joined together and leveled to from a deck surface (see FIG. 1).
Nish fails to explicitly disclose:
5/4 inch deck boards and 4x4 inch blocks
a plurality of alignment blocks, 
each alignment block is removably affixed to a bottom of the exterior periphery and extends outwardly beyond the exterior periphery to facilitate placement of modular components together in the system, 
Winter teaches such a nominal size for deck boards (see "the deck board height can be 2.54 cm (i.e., 1 inch), 3.175 cm (i.e., 1.25 inches) or some other dimension of deck boards" 16:22).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish by substituting the obvious size of the deck boards as taught by Winter in order to provide a deck with a desired strength profile and because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the 4x4 inch blocks, it has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a skilled artisan would teach the square blocks of Nish could be made any size —including 4x4 inch squares which would align with a commonly sized overlying deck— so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Nish in view of Winter by choosing a 4x4 inch block size. 
Hoffman teaches alignment blocks capable of use with the assembly of Nish, specifically:
a plurality of alignment blocks (pier blocks 50', 50'  FIG. 22), 
each alignment block (pier block 50' FIG. 22) is removably affixed (see "support member 30 which also passes through the central socket portion 22', as shown in FIG. 20" 5:62) to a bottom of the exterior periphery (22) and extends outwardly (see FIG. 22; note blocks extending outwardly beyond the periphery as broadly claimed) beyond the exterior periphery to facilitate placement of modular components together in the system, 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish in view of Winter by including the pier blocks which accept the pier blocks as taught by Hoffman in order to support an intermediate section of the exterior periphery between screw jacks.

As per claim 2 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 and Nish further discloses wherein the deck boards (deck panels 22, deck boards 24, FIG. 3) and blocks are pressure treated nominal lumber. The Examiner takes official notice of the functional equivalency between deck boards of Nish, Winter, and Hoffman and pressure treated nominal lumber capable of use in creating the deck assembly as taught by Nish, Winter, and Hoffman would have been obvious to one of ordinary skill in the art in order to provide a longer lasting assembly. 

As per claim 3-4 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 Nish further discloses each modular component (first level L1, second level L2, FIG. 1) is square (see FIG. 1) but fails to explicitly disclose:
is approximately 8 foot x 8 foot; and 
is about 96 inches x 96 inches (8 foot x 8 foot) square
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also, Hobbs v. Wisconsin Power and Light Company et al., 115 USPQ 371 (CA 1957), in which the court stated that “[g]enerally, it is not invention to change size or degree of thing or of any feature or function of machine or manufacture; there is no invention where change does not involve different concept, purposes, or objects, but amounts to doing same thing substantially the same way with better results.”  See also, The Ward Machinery Company v. Wm. C. Staley Machinery Corporation, in which the court stated that “[i]mprovement resulting from change in size, proportion, or degree of element contained in prior art, no matter how desirable or useful, does not constitute patentable invention.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Nish in view of Winter and Hoffman by making the components be 8 foot x 8 foot —or 96 inches x 96 inches— to cover a larger area and because changes in size/proportion do not constitute a patentable difference.

As per claim 5 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 and Nish further discloses the deck is formed by a plurality of panels (support members 26 FIG. 4) including a plurality of deck boards joined together with a deck board horizontally joined to an underside of the deck boards forming the panel. Regarding the limitation of "5/4 inch" boards, it would have been obvious to substitute "5/4 inch boards" as an obvious design choice to provide a deck having a desired strength because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As per claim 6 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 Nish further discloses the screw jack (leg 42, FIG. 10) further comprises a vertical hole (see hole at 50, FIG. 10) formed within the block and the split nut (cap 50, locking nut 55, FIG. 10) is affixed within (see FIG. 12) the lowermost end of the hole and the threaded 
rod (threaded shank 54, FIG. 10) is movable within the hole. 

As per claim 7 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 Nish further discloses the modular decking system further includes: a removable canopy, a plurality of removable block extension (outer member 80, inner member 82 FIG. 12), a removable staircase, a removable railing, and/or a removable ramp.  

As per claim 8 Nish teaches a modular decking system comprises:
a square modular component (first level L1, second level L2, FIG. 1) having a nominal dimension
which includes a frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) with an exterior periphery defined by an interior pressure treated deck board (vertical connectors 38, FIG. 9) and an exterior deck board (peripheral frame members 16, 16 FIG. 9) that are vertically disposed and fastened (fasteners 40, FIG 9) together with the interior board (vertical connectors 38, FIG. 9) offset below the exterior board (peripheral frame members 16, 16 FIG. 9) by a thickness of the deck board, 
a plurality of pressure treated deck boards forming cross members (internal frame members 20, FIG. 4) within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9), and 
a plurality of pressure treated blocks (horizontal flange 56, FIG. 11) located at each corner of the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and extending to the bottom of or below the interior deck board (vertical connectors 38, FIG. 9), 
a deck includes a plurality of pressure treated deck boards (deck panels 22, deck boards 24, FIG. 3) horizontally disposed within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and resting on the interior deck board (vertical connectors 38, FIG. 9) and the cross members (internal frame members 20, FIG. 4) or a plurality of panels including a plurality of pressure treated deck boards (deck panels 22, deck boards 24, FIG. 3) joined together with a pressure treated deck board (support members 26 FIG. 4) horizontally joined to an underside of the deck boards (deck panels 22, deck boards 24, FIG. 3) forming the panel, 
a screw jack (leg 42, FIG. 10) associated with each block, each screw jack (leg 42, FIG. 10) is disposed offset from a center (see FIG. 11) of the block with a split nut (cap 50, locking nut 55, FIG. 10) affixed within (see FIG. 12) the block and a threaded rod (threaded shank 54, FIG. 10) fit into the nut (cap 50, locking nut 55, FIG. 10) for movement up and down with the nut (cap 50, locking nut 55, FIG. 10) and foot (head 48, FIG. 10) associated with a terminal end of the threaded rod for engagement with a ground surface (see "FIG. 12… a ground surface" 7:44), 
a vertical hole (see hole at 50, FIG. 10) formed within the block and the split nut (cap 50, locking nut 55, FIG. 10) is affixed within (see FIG. 12) the lowermost end of the hole and the threaded rod is movable within the hole, and 
the modular decking system further includes: 
a removable canopy, 
a plurality of removable block extension (outer member 80, inner member 82 FIG. 12), 
a removable staircase,
a removable railing, and/or 
a removable ramp, 
whereby a plurality of modular components (first level L1, second level L2, FIG. 1) is joined together and leveled to from a deck surface (see FIG. 1).
The Examiner takes official notice of the functional equivalency between deck boards of Nish and pressure treated nominal lumber capable of use in creating the deck assembly as taught by Nish would have been obvious to one of ordinary skill in the art in order to provide a longer lasting assembly.
Nish fails to explicitly disclose:
dimension of 8 foot x 8 foot or about 92 inch x 92 inch and 
5/4 inch 
5/4 inch 
5/4 inch 
4x4 inch 
5/4 inch 
5/4 inch 
5/4 inch 
a plurality of alignment blocks, 
each alignment block is removably affixed to a bottom of the exterior periphery and extends outwardly beyond the exterior periphery to facilitate placement of modular components together in the system, 
Winter teaches such a nominal size for deck boards (see "the deck board height can be 2.54 cm (i.e., 1 inch), 3.175 cm (i.e., 1.25 inches) or some other dimension of deck boards" 16:22).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish by substituting the obvious size of the deck boards as taught by Winter in order to provide a deck with a desired strength profile and because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the 4x4 inch blocks, it has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a skilled artisan would teach the square blocks of Nish could be made any size —including 4x4 inch squares which would align with a commonly sized overlying deck— so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Nish in view of Winter by choosing a 4x4 inch block size. 
Hoffman teaches alignment blocks capable of use with the assembly of Nish, specifically:
a plurality of alignment blocks (pier blocks 50', 50'  FIG. 22), 
each alignment block (pier block 50' FIG. 22) is removably affixed (see "support member 30 which also passes through the central socket portion 22', as shown in FIG. 20" 5:62) to a bottom of the exterior periphery (22) and extends outwardly (see FIG. 22; note blocks extending outwardly beyond the periphery as broadly claimed) beyond the exterior periphery to facilitate placement of modular components together in the system, 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish in view of Winter by including the pier blocks which accept the pier blocks as taught by Hoffman in order to support an intermediate section of the exterior periphery between screw jacks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635